Order entered November 4, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01042-CV

                  SYED RAHMAN AND SABRINA RAHMAN, Appellants

                                                V.

                              CHARLENE N. FOSTER, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-03078-2015

                                               ORDER
       The clerk’s record in this case is overdue. By letter dated October 25, 2016, we informed

appellants the clerk’s record had not been filed because appellants had not paid for the clerk’s

record. We directed appellants to provide verification of payment or arrangements to pay for the

clerk’s record or to provide written documentation they had been found entitled to proceed

without payment of costs. We cautioned appellants that failure to do so would result in the

dismissal of this appeal without further notice. On November 1, 2016, appellants informed the

Court that they had contacted the Collin County Clerk and were told they do not have “any due

payment also its (sic) not in their system.”
       Accordingly, we ORDER the Collin County District Clerk to file, within TEN DAYS of

the date of this order, either (1) the clerk’s record; or (2) written documentation of notification to

appellants of the amount due for the clerk’s record. We DIRECT the Clerk of the Court to send

a copy of this order to:


Lynne Finley
Collin County District Clerk

All Parties



                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE